10

ll

l2

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

RAYMOND GARCIA, et al., Case No. 2:17-cv-01340-APG-NJK

Pl€lirltiff$, ORDER DISMISSING SOME

PLAINTIFFS
V.

SERVICE EMPLOYEES INTERNATIONAL
UNION, et al.,

Defendants.

 

CHERIE MANCINL et al., Case No. 2:l7-cv-02137-APG-NJK

Plaintiffs,

V.

SERVICE EMPLOYEES INTERNATIONAL
UNION, et al.,

Defendants.

 

 

 

 

During the January 7, 2019 hearing, counsel for the plaintiffs orally moved to dismiss
Ray Liepins, Miles Rodela and Karla Nolan as plaintiffs in the Garcz'a case. The defendants do
not oppose dismissal of those plaintiffs ECF No. 259.

lT lS THEREFORE ORDERED that Ray Liepins, Miles Rodela and Karla Nolan are

dismissed as plaintiffs in the Garcia action, Case No. 2:17-cv-01340-APG-NJK.

I¢__,

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

DATED this 22nd day of January, 2019.

 

